DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  Arguments
The amendment filed April 28, 2021 has been entered. Claims 1, 2, 7, and 9-15 are pending. 
The applicant’s correction to the misspelled word in claims 13 and 14, as mentioned in the Detailed Action mailed March 2, 2021, under the heading “Claim Objections” has been noted and accepted. The claim objection has therefore been withdrawn.  
Claim 2 has been amended to no longer recite an acquisition part that detects a first state that represents that the accumulation of the material accumulated on a roof of the vehicles moved to the windshield. There was no written description in the specification for detecting movement of accumulation from the roof to the windshield. Now the claim recites detecting material on a windshield. The material could possibly have come from the roof of the vehicle. Yet the teaching along these lines in the claim is merely an explanatory statement of possibility. The material could have come from the roof. I could also have been suddenly dumped on the windshield of the vehicle from a neighboring vehicle or slid of the roof of a nearby building. Since claim 2 no longer restricts the detection to a scenario that lacks written description, the claim rejection under 35 USC §112(a) is withdrawn. 

Allowable Subject Matter
Claims 1, 2, 7, and 9-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim now incorporates aspects of claim 5 that was stated to be allowable but for its dependency, in the Detailed Action mailed March 2, 2021, under the heading “Allowable Subject Matter”. 
Claim 1 now teaches restricting the drive assist when 1) the own vehicle has entered a first state (material accumulation making driving hazardous) and 2) the second information acquisition part, which could be a detector that detects that window wipers are still on, which would indicate that there is no removal information. The prior art of record, alone or in combination, does not teach this.  
Sato et al. (US2018/0059661 A1) teaches restricting autonomy in poor visibility (see Fig. 5 and Fig. 7). 
Yoop et al. (US2015/0088374 A1) teaches in paragraph 0028 an autonomous vehicle that recognizes that turning on window wipers indicates that the windshield needs to be cleaned. But in Yoop, the fact that the windshield needs to be cleaned does not lead to turning off autonomous driving. 
Cades et al. (US 2010/0315218 A1) teaches in Fig. 5B using multiple sensors to indicate inclement conditions (step 52). See paragraph 0011 for what these sensors including a rain sensor that indicates rain has “built up on a windshield.” Then in step 526, Cardes teaches determining if there are inclement conditions, which could be like entering a first state. If the answer is yes to both 520 and 526, a suggestion to the driver to reduce the speed limit is made. It could be argued that a suggestion to reduce the 
One could argue that Cardes could be combined with Yoop, where Yoop teaches that the wiper switch is a kind of sensor because it is understood by the device in Yoop that turning the wipers on indicates the windshield is obscured. However, that device is still not a device that notes the absence of removal information. Nor does Yoop teach the wiper switch influencing drive assist in any way. In other words, neither Sato, Cardes, nor Yoop, alone or in combination, teach a device that detects accumulation and autonomous impairment as a result (first state) and also notes that absence of a driver input that would indicate that the accumulation has been cleared. 
Li et al. (US2018/0229692 A1) teaches turning off wipers when in autonomous mode, see paragraphs 0005, 0009, and 0031. This the opposite of the instant application. 
For at least these reasons, claim 1 is allowable. Claim 15, which is the only other independent claim, includes substantially similar language, and is allowable for the same reasons as claim 1 is allowable. 
All dependent claims of claim 1, which are claims 2, 7, and 9-14, are allowable for at least the reasons of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665